Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Claims 12-14,18 and 22-24 are pending. Claims 1-11,15-17 and 19-21 have been cancelled. Claim 12 has been amended.

Claims 12-14,17,22-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74,76 and 77 of copending Application No. 16/982511.

All other prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14,18 and 22-24   are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via spraying or padding or any known finishing application and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric in an amount of 0.1-30% by weight of the fabric (paragraph 0029).   Dunn teaches exhaust application into the fabric at 0.1-30% by weight of the fabric of the antimicrobial (0028). 
 Dunn does not teach the second process cycle and the exhaust process temperature of at least 60°C.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by first exhausting the textile with a polyhexamethylene biguanide and/or quaternary silicone antimicrobial agent followed by optional drying and then treating with a second padding treatment of the same or different antimicrobial as McDaniel teaches it is conventional to add multiple applications of antimicrobial agents in textile finishing for increase antimicrobial agent deposited per unit area on the surface. Using the same antimicrobial in a first and second application would be obvious to ensure complete coverage of the surface and using exhausting followed by padding, which are all taught by Dunn as effective methods of antimicrobial application to textiles is obvious as they each provide an efficient way of applying the antimicrobial agent to the surface and inside the fibers. Exhaustion would permit complete penetration and padding would allow for pressure application by rollers. Using different methods would allow for multiple routes of diverse antimicrobial application and ensure more complete application on and throughput the textile. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by exhausting the quaternary ammonium silicone antimicrobials onto the fabrics at temperatures above 60°C because .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12-14,17,22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74,76 and 77 of copending Application No. 16/982511. Although the claims at issue are not identical, they are not patentably distinct from each other because the comprising language of the instant claims allows for the inclusion of the amino acids or amino acid derivatives. Additionally exhaustion may be selected for the first process and padding for the second process. The same or different antimicrobials chosen from polyglucosamine, polyhexamethylene biguanide, and quaternary ammonium organosilanes in the first and second process steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed regarding the ODP rejections have been fully considered but they are not persuasive. The comprising language of the claim allows for the presence of additional materials such as the amino acid or amino acid derivative of the co-pending application. Furthermore, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.

Applicant's arguments filed regarding Dunn, McDaniel and Bender as they apply to the rejections above have been fully considered but they are not persuasive. Dunn teaches an exhaust process for application to the textiles in paragraph 0028. While Dunn does not teach the second application is known to be advantageous from McDaniel that multiple applications of antimicrobial to a surface is desirable for a complete coating.  McDaniel explicitly teaches that when semi-porous materials such as fabrics are treated it is within the scope of the invention to impregnate the substrate with the antimicrobial and the liquidity of the composition is capable of penetrating into the pores of the substrate, therefore the antimicrobial is deposited onto the internal surfaces as well as the exterior ones (column 35, lines 20-40). This directly rebut applicant’s argument that the coatings are simply surface coatings as they are definitively taught by McDaniel as impregnants of the internal spaces of the porous fiber. One of ordinary skill in the art . 

Regarding Dunn, it teaches fixing antimicrobials by heating to the textile, one of ordinary skill would be motivated to use this heating step to fix the exhausted antimicrobial textile before proceeding to the second application. Dunn teaches exhausting the textiles with antimicrobial and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric and Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092). Bender teaches a single bath process with exhaustion at 80°C for 30 minutes in a bath that has an antimicrobial present (paragraph 0182). Since the antimicrobial is present in the exhaustion bath, it is evident that the antimicrobial can 
Regarding the curing temperature criticality alleged by applicants, the data in the specification is not commensurate in scope with the independent claim, Page 126 contains data closest in scope with the process of claim 12, but the exhaust temperature tested is 80 degrees C, not any amount above 60 degrees C, the concentration is 0.1-1.0% owf antimicrobial, but unlimited in claim 12. No heat treatment after exhaustion in indicated as is required by the claim 12.. Curing is only tested at 180 degrees C for 2 min. no the range of at least 160 degrees C to at most 205 degrees C. Drying is for 2 min at 120 degrees C and is not defined by temperature or time in the independent claim. Since the data are not commensurate in scope with the claims they are insufficient to demonstrate criticality over the claims and cannot overcome the obviousness. The prior art allow for section from ranges and recognize the importance of through routine experimentation determining an optimal temperature and time to maximize antimicrobial penetration and surface coverage for effective antimicrobial benefits applied to the textile. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761